DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3, 4, 7, 9, 13, 15 and 16 are amended.
Claims 2, 8 and 14 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on June 17th, 2021 were filed after the mailing date of the Non-Final Office action on March 17th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in an interview with Christopher J. Gass, (Reg. No. 69,265) on August 18th, 2021 via telephone (see interview summary PP# 20210813).

The application has been amended as follows:
	Claims 1, 7, 13, 15 and 16 are amended (see attached claim listing).

Response to Arguments
Applicant’s arguments (see remarks pages 10-12 of 13) filed June 17th, 2021, with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-7, 9-13 and 15-20 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Salot et al. (US Patent No.: 9,712,685 B2): discloses:
	“... FIG. 5 shows a flow diagram 500 for a location reporting with a charging area level granularity.... At 502, a location transition of UE 132 is detected. In some embodiments, MME/SGSN 208 is configured to detect a location transition of UE 132. When UE 132 transitions from one cell (404a) to another cell (406b), as illustrated in FIG. 4, for example, MME/SGSN 208 detects the location transition and obtains information related to the location transition, including an identifier of the destination cell (406b). At 504, it is determined whether a user equipment transitioned from one charging area to another charging area using the location transition information obtained at 502. MME/SGSN 208 can, for example, determine whether UE 132 transitioned from one charging area (402a) to another charging area (402b), as illustrated in FIG. 4, by comparing the originating cell (404a) identifier and/or the destination cell (406b) identifier to the local charging area configuration... If it is determined at 504 that the user equipment has transitioned from one charging area to another charging area, the detected charging area transition is reported at 506.” [See Salot fig. 5: step(s) “502”/ “504”/ “506”, col. 9, lines 26-28; col. 10, lines 8-10].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469